Title: To George Washington from Richard OBryen, 22 September 1788
From: OBryen, Richard
To: Washington, George

 

Esteemed Sir,
City of Algiers Septembr the 22d 1788.

We the unfortunate Americans in Slavery, takes the Liberty of writeing you a Narrative of our Captivity, by the Algerines and petioning you as the advocate for Liberty Hopeing you will be pleased to Lay before the Congress of the united States of America our Truly Lamentable Situation of Slavery.
the Ship Dauphin Richard OBryen Master belonging to Mr Mathew and Ths Irwins Merchants of the City of Philadelphia was Captured the 30th July 1785 by & algerine Cruiser 50 Leauges to the Westward of Lisbon and on the 16th of August was brought into Algiers where we were made Slaves of to this Regencey.
the Schooner Maria Isaac Stephens Master belonging to Mr Wm Foster of Boston in Massachusets was Captured the 25th July 1785 and brought to Algiers and Condemned to Slavery.
Humbly Sheweth that your Petioners Situation is truly miserable and unhappy much beyond our Expression or your Conception For Since the unhappy period our Captivity Commenced we have Experienced nothing but an uninterrupted Scene of Griefe and misery and for the major part of our Slavery, Surrounded with the pest and other Contagious Distempers which has numbered Six of our Countrymen in the Bills of mortality, & we are left but fifteen unfortunate Americans in Slavery.
that your petioners being Sensible of the multiplicity of Business that has occupied the attention of Congress Since our lot of Slavery Commenced and that the United States was Employed on affairs of more Importance to the Justice Happiness and welfare of the Riseing Empire, So that your petioners being fully Sensible that untill Such time as affairs So important was adjusted at home nothing Could be Done abroad But now Sir that it hath pleased God that the new Constitution of a futre Government is formed and Ratafied by the United States your Humble Petioners hopes that there Situation will be taken into Consideration So that ways and means will be adopted for our Restoration from Slavery without which we must be Ever wretched and miserable and with which we will be Ever Content and thankful to our Country. The Same time we Return our thanks to our Country for the Comfortable provision that has been allowed

us and we are much indebted to the American Ambassadors in Europe for their attention towards us which has helped to alleviate some what our Sufferings without which allowance and attention our lives would be Rendered much more Burthensome and Unhappy.
Your Most Humble petioners further prays you will Consider what our Sufferings must have been for more then three years in this Country where we have Experienced Turkish Severity our Crews Being Employed on the most Laborious work Consumeing and Declineing under the Scorching heats of this Climate ⟨Far⟩ distant from our Families Friends and Connections, without any prospect of Ever Seeing them More.
But now Sir that the new Constitution is Ratafied we hope that Congress will give Such powers to thier ministers in Eu⟨rope⟩ So as finally to Extricate your Unfortunate Countrymen and petitioners from thier wretched State of Slavery. Sir your most Obt most Humble and unfortunate Countrymen the Americans in Slavery, in Algiers In behalf of myself & brother Sufferers.

Richard OBryen

